Affirmed as Reformed and Opinion Filed February 4, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00020-CV

      THB CONSTRUCTION, LLC AND TRAVIS MICHAEL BONEY,
                          Appellants
                              V.
           HOLT TEXAS, LTD. D/B/A HOLT CAT, Appellee

                On Appeal from the 160th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-16-08917

             SUPPLEMENTAL MEMORANDUM OPINION
              Before Justices Myers, Partida-Kipness, and Carlyle
                      Opinion by Justice Partida-Kipness
      In our opinion dated January 13, 2022, we suggested a remittitur of

$67,840.00 of attorney’s fees awarded to the appellee. We stated that if the remittitur

was filed by the appellee within fifteen days of the date of the opinion, we would

reform the trial court’s judgment with respect to the attorney’s fees award and affirm

as reformed. If the appellee did not timely file a remittitur, we would reverse the trial

court’s judgment with respect to attorney’s fees and remand the case for a new

hearing on the issue of attorney’s fees.
      On January 26, 2022, the appellee filed its remittitur and asked this Court to

reform the trial court’s judgment to reflect the requested remittitur. Accordingly, we

vacate our judgment, but not our opinion, dated January 13, 2022, and reform the

trial court’s judgment with respect to the attorney’s fees awarded to the appellee to

reflect the remittitur of $67,840.00. We affirm the trial court’s judgment as reformed.

See TEX. R. APP. P. 46.3.




                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE

200020F.P05




                                         –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

THB CONSTRUCTION, LLC AND                    On Appeal from the 160th Judicial
TRAVIS MICHAEL BONEY,                        District Court, Dallas County, Texas
Appellants                                   Trial Court Cause No. DC-16-08917.
                                             Opinion delivered by Justice Partida-
No. 05-20-00020-CV          V.               Kipness. Justices Myers and Carlyle
                                             participating.
HOLT TEXAS, LTD. D/B/A HOLT
CAT, Appellee

       We VACATE our judgment dated January 13, 2022. In accordance with
this Court’s opinion of January 13, 2022, and supplemental opinion of this date,
the judgment of the trial court is AFFIRMED as reformed.

      We REFORM the trial court’s judgment to award appellee attorney’s fees
of $67,840.00 and, as reformed, AFFIRM the trial court’s award of attorney’s
fees.

      We AFFIRM the remainder of the trial court’s judgment.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 4th day of February 2022.




                                       –3–